Title: To James Madison from John Stokely, 13 December 1807
From: Stokely, John
To: Madison, James



Sir,
Decr 13th Geo. Town

The Calamity of war seems to threaten our happy country, dreadful as its consequences are, The dignified Spirit of Americans, seems to prefer it to that degrading Situation of a mock Independence.  It is a received oppinion amongst the mass of our Citizens that a defencive war or a Sacrifice of our national honor is now Inevitable. Though There are Some who assume the name of americans, who infact are Real friends to Britain, & enimies to our Govmt. viz all the Tories, & Some others who are merchants, & Speculators in the true Interest of our country: I mean such as are warp’d by Interest, to discurrage our manufacturies, & keep us dependent on England for certain articles, and there are some others, such Cowards, as to shudder at the Idea of meeting a Hostile foe.  The men of these descriptions are willing to acceed to the most Humiliating terms, reather than resist the unprovoaked & Greatest abuse, the Insolence of Britain is capable of offering us.  Our national Honor is Basely assailed, and it is men of the above description only who do not resist resent it with Indignation.  Pray Sir what is the Language of Those Annimals.  You may not hear it; but I do.  It is this "If we have war with G. Britain, it will be our own faults"  So fare I agree with them we may omit resistance; and permit Great Britain to annoy our commerce, Impres our Seamen, Trespass on our Teritories, & Rob and Murder our Citizens; but where will be our Independence, or where our national Honor.  They will desert us, and that Spirit of Patriotism, now Glowing in our Country, must become Hostile to Such Policy, and to their own Government, or Bough down In a State of Vassalage.  We see Sir that the Commerce of G. Britain has lately been much circumscribed and Some of their dominions lop’d off, and that its probabel more will Shortly be lopd off.  Their East India claims, I am told is Totering.  We see their navy altho excessive large before, is extreemly increased lately, and that Their enimies are also extreemly Increased; and that their navy is now their main and avowed dependence & Support.  Every body knows that a navy is very expensive, & that they neither work at Tillage, or Mechanical business, & that they must have Supplies from land or Perish.  We know their own dominions are not, nor were not, able to Support their navy before its late Increase.  Then according to the Increase of their navy, and the diminution of their commerce, & of their dominions by Land; So they must increase their Rapine or Starve.  Their determination is not to Starve, Every one must know.  The most of the nations see this, & feel it too, and every commercial nation, will be forced to resist it, in a Short time, or become Tributary to England.  She is already detested by every respectable nation.  The mass of the americans detest her.  They See her Iniquity and anticipate her abuse, (& they with Indignation feel what they have done & what they now are doing).  We know we possess a large fertile Country that affords plenty of every necessary material for our support, and Comforts in life within itself.  We have Mechanics of almost every Sort, and men Tho unexperienced in war, and in their nature Pacific, that Possess Spirit fit for Soldiers; and who are now roused by that Spirit and are ready to Resist the Savage and unprovoaked Insults of England, and Shall these abuses Go on with Impunity, Where is the Honor & the Independence of our Country; they cry aloud for Repairation, Justice and an Insulted world demands restitution of Haughty Britain; She may beseig us, but She cannot Starve us out.  They durst not penetrate our Country.  They know we are able to defeat them, and their Soldiers would desert them.  They may envade us and Land on our Marshes; but they cannot Subsist upon Muskratts and Moschetoes.  We can, and I trust Soon will, have a Competent force to Repel them from our coasts, or at least from our Shoars.  I am one and I know that there is a Great majority of my country men, who prefer the field of Battle, to Slavery; or to the Insults and rappine of a Set of Pirates, and I with my country in General, prefer, cherrishing the noble Spirit, of Patriotism; which now Swells the american Boosom, to the Sacrefising of it, to British Pride.  And Sir I do think If a war, or reather a defence Should be made against British depredations, which appears to me Inevitable, consistent with the Honor & the Safety of our Country, attention might be verry Essential to our Glory, in having prudent spirited officers at the Head of our Platoons (as well as) Divisions, and Bregades & to Command Each gun Boat as well as Each Frigate (not young Prolifigates whose connections, often by unfair means procure appointments for them mearly to rid themselves of Trouble & Expence) while merit stands neglected, and often degraded; to the prejudice of the Public.  To this Prudence I do believe Bonnaparte owes agreat deal for his Successes.  The friends to Britain, uniformly heretofore, have accused our Executive of Pusillanimity; and otherwise have much abused his character, which every Citizen knows, as that Illiberal conduct often created disputes, Between Citizen & Citizen, & which often was carried to great lenths.  I my self have been Impel’d, to resent these Abuses verry often Indeed, and my reasoning Powers have failed to Silence the Slanderers in many instances, and at many times, and in afew Instances, I have been obliged to convince some of Those people by demonstration that Mr. Jeffersons friends, were not all Pusillinamous (Though he might Possibly be so)  The Tone of these Heroes is now Changed; they accuse our Executive of wishing for awar with G. Britain.  I do hope and trust that he will Support the dignity of his Station; and convince the British and their friends that he defys them Both, as that Sentiment is congenial with Justice with Sound Policy and with the Sentiments of most of American People (I Sencearly think).  The friends to Britain, Say that commodore Prible, Rodgers &c. have been Guilty of as Great faults, as Captain Humphries, & that the British Said nothing about it, Tho they admit no voylance was actually used; but threats of voylance Through which means, they reclaimd their deserters, from the British.  These with many other appologies, are now Brought forward to Justify  British Conduct, that was never thought of Before; I am Gratified to See preperations making for defence.  I hope they will be rushed into readiness  I am concious it is right, & Confident it will not be vain.  I also wish, that we may be well Provided for Land, as well as watter engagements; Provided a Campaign like that against Copenhagen Should come against us. our City’s will I have no doubt Imediatly be fortified, So as to baffel any campaign, until the wealth can be removed out of their Reach.
I am sorry to hear So many Gentm: who are in congress and Cloathed with dignified Stations, Incurraging our enimies, and discurraging our Citizens, by Expressing an acquiescence with the Illiberal proposials of England, as Lately Suggested in our papers  we might as well agree, that If She will permit us to Trade with Her alone, & that they may at any time have as many Seamen from our Merchantmen, as they have need for, for Tho they Say they will claim none but Europians, They can Easy Metamorphosis an American to an English, or Irish, man.  Besides If they can git any advantage, at any time, their Promises are all Void.  This has been their Custom and has become their Law.  I am Sir your obedient humble Servant

John Stokely

